    18-00008-BPH Doc#: 35 Filed: 10/26/18 Entered: 10/26/18 15:23:00 Page 1 of 14




                         UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MONTANA


    In re

    SCOTT LEE OLSON and KACEY
    JEAN OLSON,                                            Case No. 11-60127-13

            Debtors.


    SCOTT LEE OLSON and KACEY
    JEAN OLSON,

                       Plaintiffs.
                                                         Adv. No. 18-00008-BPH
    -vs-

    ASPIRE RESOURCES INC DBA
    ASPIRE SERVICING CENTER,

                       Defendant.


                              MEMEORANDUM OF DECISION

            At Butte in said District this 26th day of October, 2018.

                                      INTRODUCTION

            This matter involves cross motions for summary judgment filed pursuant to

Civil Rule 561 and Rule 7056 filed by Educational Credit Management Corporation


1
 Unless specified otherwise, all “Civil Rule” references are to the Federal Rules of Civil
Procedure, all “Rule” references are to the Federal Rules of Bankruptcy Procedure, and all
chapter and section references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.
                                                1
    18-00008-BPH Doc#: 35 Filed: 10/26/18 Entered: 10/26/18 15:23:00 Page 2 of 14




(“ECMC”), as the guarantor of student loans serviced by Aspire Resources, Inc., dba

Aspire Servicing Center (“Aspire”) and Debtor/Plaintiffs Scott Lee Olson and Kacey

Jean Olson (“Debtors”).2

         ECMC’s Motion requests as a matter of law, judgment that: (i) ECMC

properly applied payments received from the Trustee to the student loan debts under

the terms of the promissory notes and pursuant to applicable law; (ii) Debtors’ have

an unpaid remaining balance on their student loan debt, despite having made all the

payments required under their Chapter 13 Plan3; and, (iii) the unpaid remaining

balance is non-dischargeable, student debt, under 11 U.S.C. § 523(a)(8).

         Debtors responded to ECMC’s Motion with their own request for judgment

as a matter of law: (i) that, at a minimum their student loan principal balance was

fully paid as a result of Plan payments disbursed to ECMC by the Chapter 13

Trustee; (ii) if they owe any remaining amount to ECMC it is limited to interest that

accrued on unpaid principal after filing their Chapter 13 petition; and, (iii) that any

remaining amount owed to ECMC by Debtors is fixed, and not subject to the accrual

of additional interest.




2
 ECMC’s Motion and Summary Judgment Brief are ECF Nos. 18-19 (“ECMC’s Motion”) and
Debtors’ Motion and Summary Judgment Brief are at ECF No. 25-26 (“Debtors’ Motion”).
3
  Debtors’ operative Chapter 13 Plan dated March 30, 2011, was confirmed on April5, 2011
(“Plan”). ECF Nos. 17 and 19.
                                              2
18-00008-BPH Doc#: 35 Filed: 10/26/18 Entered: 10/26/18 15:23:00 Page 3 of 14




      Both parties filed separate statements of uncontroverted facts, which overlap,

and demonstrate there are no genuine issues of material fact. Further, neither party

filed a statement of genuine as required by Mont. LBR 7056-1(a)(1)(2). Such failure

is, pursuant to Local Rule 7056-1(a)(1)(3)(d), deemed an admission by each party

that no material facts are in dispute.

                               UNDISPUTED FACTS

      Debtors filed their voluntary Chapter 13 bankruptcy petition on January 27,

2011. At that time, both Debtors had outstanding student loan debts. Debtor Kacey

Olson had student loan debt in the amount of $74,347.32. See Proof of Claim No. 5

(“Claim 5”). Claim 5 comprised a principal balance of $70,327.97, and unpaid,

accrued prepetition interest of $4,019.35. Claim 5 further noted that interest was

accruing at a rate of $11.87 per day. Debtor Scott Olson’s student loan debt was

$11,901.93, comprised of a principal balance of $11,702.76, and unpaid, accrued

prepetition interest of $199.17. See Proof of Claim No. 6 (“Claim 6”). Interest was

accruing at a rate of $2.64 per day under Claim 6.

      Following completion of the Plan payments, the Chapter 13 Trustee filed his

Final Report and Accounting. According to it, the Trustee disbursed $74,347.32 to

ECMC in connection with Claim 5, and $11,901.93 in connection with Claim 6.

ECMC applied those payments on July 14, 2016. According to ECMC, the unpaid

balance owing by Kacey Olson under her student loan obligations was $27,522.87


                                         3
18-00008-BPH Doc#: 35 Filed: 10/26/18 Entered: 10/26/18 15:23:00 Page 4 of 14




as of July 1, 2018, consisting of an unpaid principal balance of $26,964.94 and

accrued, unpaid interest of $557.93, and the unpaid balance owing by Scott Olson

under his student loan obligations was $5,922.94 as of July 1, 2018, consisting of an

unpaid principal balance of $5,764.10 and accrued, unpaid interest of $158.84.

      While not addressed by either party, Debtors’ Plan provides in paragraph 2(g)

that “[n]o interest shall be paid nor accrue on any general, allowed, unsecured claims

during the pendency of the Chapter 13 Plan, excluding nondischargeable student

loan debt pursuant to 11 U.S.C. §523(a)(9) [sic].” Debtors’ discharge was entered

on August 3, 2017.

                     SUMMARY JUDGMENT STANDARD

       “The court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” FED.R.CIV.P. 56(a). “[A] party seeking summary judgment

always bears the initial responsibility of informing the district court of the basis for

its motion, and identifying those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any,’ which

it believes demonstrate the absence of a genuine issue of material fact.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).

Material facts are those which may affect the outcome of the case. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). A


                                           4
18-00008-BPH Doc#: 35 Filed: 10/26/18 Entered: 10/26/18 15:23:00 Page 5 of 14




dispute as to a material fact is genuine if there is sufficient evidence for a

reasonable fact-finder to return a verdict for the nonmoving party. Id.; see also

Russell v. Daiichi–Sankyo, Inc., 2012 WL 1793226 (D.Mont. May 15, 2012).

      Where the moving party has met his initial burden with a properly supported

motion, the party opposing the motion “may not rest upon the mere allegations or

denials of his pleading, but ... must set forth specific facts showing that there is a

genuine issue for trial.” Anderson, at 248. The nonmoving party may do this by use

of affidavits (including his own), depositions, answers to interrogatories, and

admissions. Id.

      In evaluating the appropriateness of summary judgment the Court must first

determine whether a fact is material; and if so, it must then determine whether there

is a genuine issue for the trier of fact, as determined by the documents submitted to

the Court. As to materiality, the applicable substantive law will identify which facts

are material. Only disputes over facts that might affect the outcome of the suit under

the governing law will properly preclude entry of summary judgment. Factual

disputes which are irrelevant or unnecessary to the outcome are not considered.

Anderson, at 248.

      If a fact is found to be material, summary judgment will not lie if the dispute

about that fact is genuine. If the evidence is such that a reasonable jury could return

a verdict for the nonmoving party, then summary judgment should not be granted.


                                           5
18-00008-BPH Doc#: 35 Filed: 10/26/18 Entered: 10/26/18 15:23:00 Page 6 of 14




Id. In essence, the inquiry is whether the evidence presents a sufficient disagreement

to require submission to a jury, or whether it is so one-sided that one party must

prevail as a matter of law. Id. at 251–52. Though the Anderson Court stated that at

the summary judgment stage the judge’s function is not to weigh the evidence and

determine the truth of the matter, but to determine whether there is a genuine issue

for trial, it also stated that if the evidence is merely colorable, or is not significantly

probative, summary judgment may be granted. Id. at 249–50. In other words, the

non-moving party cannot prevail by “simply show[ing] that there is some

metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986).

      When presented with cross motions for summary judgment on the same

matters, the court must “evaluate each motion separately, giving the nonmoving

party in each instance the benefit of all reasonable inferences.” American Civil

Liberties Union of Nevada v. City of Las Vegas, 333 F.3d 1092, 1097 (9th Cir. 2003).

                         CONTENTIONS of the PARTIES

       ECMC argues that payments are applied first to interest, both pre- and post-

petition interest, and then to principal, which results in outstanding principal

amounts owing, with interest continuing to accrue thereon. Debtors contend that,

pursuant to 11 U.S.C. § 502(b)(2), unpaid post-petition interest cannot be collected

under the Plan, meaning that the payments to ECMC by the Chapter 13 Trustee


                                            6
18-00008-BPH Doc#: 35 Filed: 10/26/18 Entered: 10/26/18 15:23:00 Page 7 of 14




should have been applied to pay off all principal and pre-petition interest as was

stated in Claims 5 and 6. Debtors further argue that any remaining amounts still

owed by them to ECMC are solely for interest, and that ECMC should not be entitled

to charge interest on interest. In short, Debtors do not dispute that they owe ECMC

some amount, but rather the methodology used to calculate that amount.

                                    DISCUSSION
   I.      Payments received by ECMC were applied to the Debtors’ debts
           pursuant to the terms of applicable regulations.

        Under 34 C.F.R. § 682.209(b)(1), payments under the Federal Family

Education Loan program are applied as follows:

        Except in the case of payments made under an income-based repayment
        plan, the lender may credit the entire payment amount first to any late
        charges accrued or collection costs and then to any outstanding interest
        and then to outstanding principal.

34 C.F.R. § 682.209(b)(1). Payments are applied similarly when a borrower on a

defaulted student loan makes payments to a guaranty agency, such as ECMC in this

case. See 34 C.F.R. § 682.404(f).

        The Fourth Circuit Court of Appeals addressed the present issue in In re

Kielisch, 258 F.3d 315 (4th Cir. 2001). In Kielisch, ECMC brought collection efforts

against two separate debtors, alleging payments made under a Chapter 13 plan could

be applied to post-petition interest prior to applying payments to the principal

balance. Id. at 317. The Kielisch Court recognized that student loans are not


                                           7
18-00008-BPH Doc#: 35 Filed: 10/26/18 Entered: 10/26/18 15:23:00 Page 8 of 14




dischargeable under 11 U.S.C. § 523(a)(8), meaning they “pass unaffected through

the bankruptcy estate for purposes of the debtor’s liability.” Id. at 321.

         The Court found that, although § 502 precluded claims for post-petition

interest against the bankruptcy estate, the statute did not provide a basis to direct

how Chapter 13 plan payments must be applied. Id. at 323-24. Without provisions

to the contrary, the Court found ECMC could apply plan payments first to interest,

then to principal pursuant to 34 C.F.R. § 682.404(f). Id. at 325. The Fourth Circuit’s

reasoning in Kielisch is persuasive. Absent an express prohibition in the bankruptcy

code, such treatment is consistent with the loan agreements between the parties and

the applicable federal regulations.

   II.      Neither § 502(b), nor the Debtors’ confirmed Plan result in this Court
            reaching a different conclusion than the Kielisch Court.

            A. Debtors’ confirmed Chapter 13 Plan did not require application of
               the payments in a manner different than applicable federal
               regulations.

         A confirmed Chapter 13 plan binds the debtor and creditor, whether or not the

claim of a creditor is provided for by the plan. 11 U.S.C § 1327. The plan acts as a

contract between the Debtors and Debtors’ creditors. In re Than, 215 B.R. 430, 435

(9th Cir. BAP 1997). Creditors who do not object to the Chapter 13 plan are deemed

to accept the plan, including any modifications to the terms of the debt that are

clearly and conspicuously provided in the plan. In re Walker, 128 B.R. 465, 468

(Bankr. D. Idaho 1991). Provisions seeking to discharge student loan debt can be
                                           8
18-00008-BPH Doc#: 35 Filed: 10/26/18 Entered: 10/26/18 15:23:00 Page 9 of 14




binding upon a creditor if the creditor does not object to the plan. Espinosa, 553

F.3d at 1205.

      In the present case, Debtors’ Plan was confirmed on April 5, 2011. The Plan

provides for Debtors’ student loan debts, noting “no interest shall be paid nor accrue

on any general, allowed, unsecured claims during the pendency of the Chapter 13

Plan, excluding non-dischargeable student loan debt pursuant to 11 U.S.C. §

523(a)(9) [sic].” (emphasis added) 11-60127-BPH, ECF. No. 17, ¶ 2(g), March 30,

2011. (Note, the reference to § 523(a)(9) appears to be a typographical error and an

actual reference to § 523(a)(8). Section 523(a)(9) relates to operation of a vehicle

while intoxicated and does not apply to context of the plan in this case).

      The Plan language regarding post-petition interest is not contrary to the

existing contracts between the parties, or the applicable federal regulations and the

Plan does not seek to discharge Debtors’ student loan debts. The only provision in

the Plan that seeks to modify Debtors’ obligations to ECMC relates to payments,

noting “the Trustee shall pay dividends, to the extent possible, to allowed unsecured,

non-priority claims on a pro rata basis.” 11-60127-BPH, ECF. No. 17, ¶ 2(f), March

30, 2011. In effect, this provision modified the payment terms of the debts under

the Plan, but left the remaining contract terms intact.

      ECMC filed Claims 5 and 6 in Debtors’ main bankruptcy case in the amounts

of $74,347.32 and $11,901.93, respectively.         The Claims note that they are


                                           9
18-00008-BPH Doc#: 35 Filed: 10/26/18 Entered: 10/26/18 15:23:00 Page 10 of 14




unsecured and are not subject to priority, meaning the claims would be paid based

on the pro rata treatment referenced within the plan. Notably, Debtors’ Chapter 13

plan contains no language modifying the application of payments to ECMC’s loans.

Since the Plan does not modify the application of funds to ECMC’s loans, the terms

of the underlying contracts between Debtors and ECMC that are consistent with the

Plan remain in effect.

         B. Consideration of § 502(b) does not change the analysis.

      The bankruptcy code prohibits claims for post-petition interest to avoid

unfairness among competing creditors and to ease administration of the estate.

Bruning v. United States, 376 U.S. 358, 362, 84 S. Ct. 906, 908-09 (1964); 11 U.S.C.

§ 502(b)(2). “Debt” is defined broadly under the bankruptcy code and constitutes a

“liability on a claim.” 11 U.S.C. § 101(12). The term debt encompasses liabilities

on allowed and disallowed claims. Great Lakes Higher Educ. Corp. v. Pardee (In

re Pardee), 218 B.R. 916, 930 (9th Cir. BAP 1998). Thus, a creditor’s claim against

the bankruptcy estate may be limited by § 502, even though the underlying liability

against a debtor continues to increase by accruing post-petition interest.

      Section 502 does not mention “debts,” and it does not direct the application

of payments a creditor receives from the bankruptcy estate. Without an explicit

prohibition in § 502, the applicable regulations of 34 C.F.R. § 682.209(b)(1) and 34

C.F.R. § 682.404(f) apply to the outstanding obligation. A creditor is only entitled


                                          10
18-00008-BPH Doc#: 35 Filed: 10/26/18 Entered: 10/26/18 15:23:00 Page 11 of 14




to collect the amounts asserted in its proofs of claim from the estate pursuant to §

502, but § 502 does not prohibit creditors from applying Chapter 13 plan payments

to outstanding post-petition interest prior to paying down the principal balance. See

Kielisch, supra.

      In this case, ECMC filed claims 5 and 6 in the amounts of $74,347.32 and

$11,901.93, respectively. The Chapter 13 trustee paid the full Claim amounts under

Debtors’ Plan to ECMC. While ECMC cannot collect additional funds from the

bankruptcy estate, ECMC properly applied the payments to its underlying debt

obligation, and the remaining outstanding balance is not discharged under § 523 and

remains an outstanding obligation payable by Debtors to ECMC.

      Debtors, citing In re Pardee, 218 B.R. 916 (9th Cir. BAP 1998), contend that

post-petition interest cannot be paid through a Chapter 13 plan. Pardee is

distinguishable from the present case. In Pardee, the Chapter 13 plan specifically

accounted for the debtor’s student loans, noting “[creditor] shall receive the total

amount . . . for its claim and any remaining unpaid amounts, if any, including any

claims for interest, shall be discharged by the plan.” Id. at 918.

      The plan in Pardee was confirmed, and the student loan creditor did not object

to its treatment under the plan. Id. Under that plan, the Pardee Court, citing Hanna

v. United States, 872 F.2d 829, 831 (8th Cir. 1989), found that post-petition interest

is disallowed against the bankruptcy estate, but debtors remain liable for post-


                                          11
18-00008-BPH Doc#: 35 Filed: 10/26/18 Entered: 10/26/18 15:23:00 Page 12 of 14




petition interest and nondischargeable loan obligations. The Pardee Court correctly

found that § 502(b)(2) disallows claims and recovery of unmatured interest from the

bankruptcy estate. Ultimately, the Pardee Court held that the debtor’s obligation

was discharged based on the express language included in the plan. Unlike Pardee,

the Plan in this case does not contain express language purporting to discharge

Debtors’ student loan obligations, so the Pardee holding does not reach the issue

before us and is inapplicable to the present analysis.

      The Court is similarly not persuaded by Debtor’s reliance on Educ. Credit

Mgmt. Corp. v. Kirkland, (In re Kirkland), 600 F.3d 310, 316 (4th Cir. 2010), In re

Wagner, 200 B.R. 160, 163 (Bank. N.D.Ohio 1996), In re Shelbayah, 165 B.R. 332,

337 (Bankr.N.D.Ga.1994), and Branch v. UNIPAC/NEBHELP (Matter of Branch),

175 B.R. 732 (Bankr.D.Neb.1994). Such cases are distinguishable. For example, in

Kirkland, the 4th Circuit Court of appeals reviewed a Bankruptcy Court’s

determination regarding post-petition interest and collection costs. The Fourth

Circuit’s analysis related to whether post-petition interest claims fall within the

Bankruptcy Court’s subject matter jurisdiction. The Court acknowledged that post-

petition interest cannot be claimed against the bankruptcy estate, but ultimately

found that the bankruptcy court lacked subject matter jurisdiction to deny collection

costs and award post-petition interest. The Court in Kirkland noted that the creditor

could not include post-petition interest in its bankruptcy proof of claim, but the Court


                                          12
18-00008-BPH Doc#: 35 Filed: 10/26/18 Entered: 10/26/18 15:23:00 Page 13 of 14




did not address the present matter: whether application of payments by the estate to

interest, first, then to the outstanding principal balance, is proper.

      Wagner, Shelbayah, and Branch all assert that post-petition interest is not

allowed as a claim against the bankruptcy estate. The Wagner, Shelbayah, and

Branch courts all acknowledge that post-petition interest on student loans remains

an obligation of the debtor at the conclusion of the plan, but none of the cases cited

directly state that post-petition interest is the only obligation that remains

outstanding following completion of a Chapter 13 plan.              None of the cases

referenced above reach the issue here relating to the application of plan payments to

interest, then outstanding principal.

   III.   The remaining amounts are dischargeable.

   Under 11 U.S.C. § 1328(a), an Order granting a discharge in a Chapter 13 case

does not discharge educational loans that fall under 11 U.S.C. § 523(a)(8). A

Chapter 13 plan may discharge student loan debt if the confirmed plan specifically

includes language purporting to discharge student loan debt and the creditor does

not object to the plan. See Espinosa v. United Student Aid Funds, 553 F.3d 1193,

1205 (9th Cir. 2008); In re Pardee, 218 B.R. at 930. Student loan debt may also be

discharged upon a finding the debt would impose an undue hardship on the debtor.

11 U.S.C. § 523(a)(8).

      Here, the undisputed facts show that the underlying debts constitute


                                           13
18-00008-BPH Doc#: 35 Filed: 10/26/18 Entered: 10/26/18 15:23:00 Page 14 of 14




educational loans. The Plan specifically provides that interest would continue to

accrue post-petition on Debtors’ nondischargeable student loan debt. Further,

Debtors have not asserted undue hardship in this case. Since the undisputed facts

provide no exception to § 523(a)(8), ECMC’s debts remain outstanding and

enforceable against Debtors following completion of the Chapter 13 plan.

                                 CONCLUSION

      Based on the foregoing, the Court finds that ECMC properly applied the

payments made by the Trustee first to the interest, and then the principal of its

underlying debts, consistent with 34 C.F.R. § 682.209(b)(1). Further, nothing in the

Plan nor § 502, alters this analysis. As a result, there remain outstanding amounts

owing by Debtors to ECMC, and those amounts are attributable a student loan debt

and are not dischargeable under § 523(a)(8). Therefore,

      IT IS ORDERED that the Court will enter a separate order denying Debtors’

motion for summary judgment and granting ECMC’s motion for summary

judgment. The Court will enter a separate judgment in favor of ECMC and against

Debtors.




                                        14
